Name: 78/893/ECSC: Council Decision of 16 October 1978 appointing the members of the Consultative Committee of the European Coal and Steel Community
 Type: Decision
 Subject Matter: nan
 Date Published: 1978-11-08

 Avis juridique important|31978D089378/893/ECSC: Council Decision of 16 October 1978 appointing the members of the Consultative Committee of the European Coal and Steel Community Official Journal L 314 , 08/11/1978 P. 0006 - 0008****( 1 ) THE CONFEDERATION GENERALE DU TRAVAIL - FORCE OUVRIERE WILL ANNOUNCE ITS LIST OF CANDIDATES AT A LATER DATE . COUNCIL DECISION OF 16 OCTOBER 1978 APPOINTING THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY ( 78/893/ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 18 THEREOF , WHEREAS BY ITS DECISION OF 10 JULY 1976 THE COUNCIL APPOINTED THE MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD ENDING 9 JULY 1978 ; WHEREAS FOR THE CONSUMERS AND DEALERS CATEGORY THE GOVERNMENTS OF THE MEMBER STATES HAVE FURNISHED THEIR LISTS OF CANDIDATES , HAS DECIDED AS FOLLOWS : ARTICLE 1 THE FOLLOWING ARE HEREBY APPOINTED MEMBERS OF THE CONSULTATIVE COMMITTEE OF THE EUROPEAN COAL AND STEEL COMMUNITY FOR THE PERIOD 16 OCTOBER 1978 TO 15 OCTOBER 1980 : PRODUCERS CATEGORY // COAL SECTOR // STEEL SECTOR // BELGIUM // MR PIERRE URBAIN // MR CHRISTIAN OURY // // MR CHARLES HURIAUX // DENMARK // // MR ERLAND THRANE // GERMANY // DR KARLHEINZ BUND // DR HERBERT GIENOW // DR HEINZ REINTGES // DR RUPRECHT VONDRAN // MR RUDOLF LENHARTZ // DR JUERGEN KRACKOW // DR WALTER BELLINGRODT // FRANCE // MR PAUL GARDENT // MR JACQUES FERRY // MR JEAN LAGABRIELLE // MR JEAN-ARTHUR VAROQUAUX // IRELAND // // MR GERARD FARREN // ITALY // // DOTT . ALBERTO CAPANNA // // MR GIUSEPPE LOCATELLI // LUXEMBOURG // // MR PAUL METZ // // MR ANDRE ROBERT // NETHERLANDS // // DRS . J . D . HOOGLANDT // UNITED KINGDOM // SIR DEREK EZRA // MR R . SCHOLEY // MR G . C . SHEPHARD // MR D . GRIEVES // MR R . V . FINDLAY // MR A . H . MORTIMER // WORKERS CATEGORY // BELGIUM // DENMARK // MR EMILE VANDENDRIESSCHE // MR STEFFEN MOELLER // MR JEAN DOYEN // MR GERMAIN DUHIN // GERMANY // FRANCE // MR HANS ALKER // MR MICHEL VEYRIER // MR RUDI NICKELS // MR GEORGES GRANGER // MR HANS MAYR // MR LOUIS BERGAMINI // MR RUDOLF JUDITH // - ( 1 ) // MR ALBRECHT HEROLD // MR VOLKER JUNG // IRELAND // ITALY // MR PATRICK DONEGAN // MR LUIGI VIVIANI // // MR OTTAVIANO DEL TURCO // // MR AGOSTINO CONTE // LUXEMBOURG // NETHERLANDS // MR ANTOINE WEISS // MR . H . KRUL // // MR J . M . H . BOSCH // UNITED KINGDOM // MR JOSEPH GORMLEY // MR LAWRENCE DALY // MR LAURENCE WORMALD // MR HECTOR C . SMITH // MR E . LINTON // MR W . SIRS // CONSUMERS AND DEALERS CATEGORY // BELGIUM // DENMARK // MR CH . DE LA VALLEE POUSSIN // MR KAJ LUND // MR LODEWIJK COOSEMANS // // GERMANY // FRANCE // MR FRITZ BECKER // MR ALAIN AUDIAT // DR FRITZ BERG // MR RENE TERREL // DR BRUNO DEHLER // MR JEAN LAURENS // MR OSKAR HEUMUELLER // MR GEORGES IMBERT // DR HEINRICH MANDEL // MR JEAN GUILHAMON // DR THEO RIEDL // IRELAND // ITALY // MR NIALL F . MEGHAN // DOTT . SILVIO BOBBIO // // MR MARIO PORTANOVA // // MR FERDINANDO PALAZZO // LUXEMBOURG // NETHERLANDS // MR RAYMOND ACKERMANN // MR J . W . BOTS // // MR SERVATIUS J . G . WIJNANDS // UNITED KINGDOM // SIR RICHARD MARSH // MR GORDON KENNEDY // MR EDWARD S . JOHNSON // MR J . S . DUTHIE // MR D . A . DAVIS // MR J . H . THOMAS // ARTICLE 2 THE COUNCIL WILL AT A LATER DATE APPOINT THE PERSON REQUIRED TO OCCUPY THE SEAT ALLOCATED TO FRANCE IN THE WORKERS ' REPRESENTATIVES CATEGORY . DONE AT LUXEMBOURG , 16 OCTOBER 1978 . FOR THE COUNCIL THE PRESIDENT K . VON DOHNANYI